
	
		III
		112th CONGRESS
		1st Session
		S. RES. 275
		IN THE SENATE OF THE UNITED STATES
		
			September 22, 2011
			Mr. Bingaman (for
			 himself, Mr. Alexander,
			 Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Ms. Cantwell, Mrs. Gillibrand, Mr.
			 Graham, Mr. Crapo,
			 Mr. McConnell, Mr. Corker, and Mr.
			 Reid) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 26, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 30, 2011, as a national
		  day of remembrance for nuclear weapons program workers.
	
	
		Whereas, since World War II, hundreds of thousands of men
			 and women, including uranium miners, millers, and haulers, have served the
			 United States by building the nuclear defense weapons of the United
			 States;
		Whereas these dedicated workers paid a high price for
			 their service to develop a nuclear weapons program for the benefit of the
			 United States, including having developed disabling or fatal illnesses;
		Whereas the Senate recognized the contribution, service,
			 and sacrifice these patriotic men and women made for the defense of the United
			 States in Senate Resolution 151, 111th Congress, agreed to May 20, 2009, and
			 Senate Resolution 653, 111th Congress, agreed to September 28, 2010;
		Whereas a national day of remembrance time capsule has
			 been crossing the United States, collecting artifacts and the stories of the
			 nuclear workers relating to the nuclear defense era of the United
			 States;
		Whereas these stories and artifacts reinforce the
			 importance of recognizing these nuclear workers; and
		Whereas these patriotic men and women deserve to be
			 recognized for the contribution, service, and sacrifice they have made for the
			 defense of the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 30, 2011, as a national day of remembrance for nuclear weapons program
			 workers, including uranium miners, millers, and haulers, of the United States;
			 and
			(2)encourages the
			 people of the United States to support and participate in appropriate
			 ceremonies, programs, and other activities to commemorate October 30, 2011, as
			 a national day of remembrance for past and present workers in the nuclear
			 weapons program of the United States.
			
